DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “405a” mentioned in the description (i.e. in page 2, lines 20 and 22). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 2b include the following reference character “102e”, which is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the outer circumference of the second piston body having a series of grooves (as recited within claim 15) and an expandable clip for engaging with a series of grooves on the outer circumference of the second piston body (as recited within claim 16), both must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections

Claims 1, 4-5, 7, 9, and 14 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 2-3, the limitation “a second surface, opposite the first surface defining a cavity” should read “a second surface opposite the first surface, the second surface defining a cavity”.
In claim 1, line 6, the limitation “at least one of the spring sets” should read “a first spring set of the at least two spring sets”.
In claim 1, line 7, the limitation “a second spring set is oriented” should read “a second spring set of the at least two spring sets is oriented”.
In claim 4, line 1, the limitation “the springs of the spring set” should read “the springs of each spring set”.
In claim 4, line 2, the limitation “the spring set” should read “the corresponding spring set”.
In claim 5, line 1, the limitation “a first spring set” should read “the
In claim 5, line 2, the limitation “the springs lay adjacent” should read “the springs of the first spring set lay adjacent”.
In claim 5, line 3, the limitation “a second spring set” should read “the second spring set”.
In claim 7, line 2-3, the limitation “a second surface, opposite the first surface defining a cavity” should read “a second surface opposite the first surface, the second surface defining a cavity”.
In claim 7, line 7, the limitation “a first spring of the spring set” should read “the first spring of each spring set”.
In claim 7, line 8, the limitation “a second spring of the spring set” should read “the second spring of each spring set”.
In claim 9, line 1, the limitation “each spring of the spring set” should read “each spring of each spring set”.
In claim 14, line 3-4, the limitation “a second surface, opposite the first surface defining a cavity” should read “a second surface opposite the first surface, the second surface defining a cavity”.
In claim 14, line 7, the limitation “at least one of the spring sets” should read “at least one of the at least two spring sets”.
In claim 14, line 8, the limitation “a second spring set is oriented” should read “a second spring set of the at least two spring sets is oriented”.
In claim 14, line 29, the limitation “the second piston” should read “the second piston body
In claim 14, line 34, the limitation “the second piston” should read “the second piston body”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (U.S. PGPUB 2016/0033016A1 hereinafter referred to as “Todd”), in view of Patton (U.S. Patent 5,720,683).

In regards to claim 1, Todd teach (Figures 13a-13b) a tensioner arm (tensioner arm 402) comprising: a body (body of the tensioner arm 402 that forms the first sliding surface 402b, the second surface 402a, and the cutout 403) having a first surface (first sliding surface 402b) for contacting a chain or a belt and a second surface (second surface 402a) that is opposite the first surface (first sliding surface 402b); the second surface (second surface 402a) defining a cavity 
Whereas, Patton teach (Figures 1 and 3) at least two spring sets (Belleville spring 30 formed by parallel stacked discs 1a/ 2a, parallel stacked discs 3a/ 4a, and parallel stacked discs 5a/ 6a) oriented within a cavity (bore 12) between a lower component (housing 11) and an upper component (piston 20); a first spring set (parallel stacked discs 5a/ 6a) of the at least two spring sets (Belleville spring 30) being oriented in a first direction (downward direction facing the bottom of the bore 12), while a second spring set (parallel stacked discs 3a/ 4a) of the at least two spring sets (Belleville spring 30) being oriented in a second direction (upward direction facing the piston 20) that is opposite of said first direction (downward direction facing the bottom of the bore 12); wherein, the at least two spring sets (Belleville spring 30) collectively biases the upper component (piston 20) away from the lower component (housing 20) (see also Col. 4, line 43 - Col. 5, line 8-16).
Accordingly, it would have been an obvious and a trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, to replace the coil spring positioned within the cavity of Todd’s tensioner arm with the at least two spring sets suggested by Patton (especially since, the coil spring in Todd and the spring sets in Patton are 

In regards to claims 3-5, Todd in view of Patton teach all intervening claim limitations as shown above. Patton further teach (Figures 1 and 3), each spring set (parallel stacked discs 1a/ 2a, parallel stacked discs 3a/ 4a, and parallel stacked discs 5a/ 6a of the Belleville spring 30) comprising two springs (as clearly illustrated in figure 3), and the springs (discs 1a, 2a, 3a, 4a, 5a, and 6a) of each spring set (parallel stacked discs 1a/ 2a, parallel stacked discs 3a/ 4a, and parallel stacked discs 5a/ 6a of the Belleville spring 30) being coned disc springs (Col. 4, line 43 - Col. 5, line 8-16 disclose, discs 1a, 2a, 3a, 4a, 5a, and 6a as being Belleville discs) having an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, that when the tensioner arm taught by Todd is modified in view of Patton as detailed above in the claim 1 rejection statement (i.e. when the coil spring in Todd’s tensioner arm is replaced with the at least two spring sets proposed by Patton), the resulting improved tensioner arm would comprises at least a first spring set and a second spring set structured, positioned, and oriented within a cavity formed by the body of the tensioner arm and a cap in the exact manner recited within claims 3-5 limitations (that is, the two springs of the first spring set includes a center and an outer circumference edge that lay adjacent 

In regards to claim 6, Todd in view of Patton teach all intervening claim limitations as shown above. Where the at least two spring sets suggested by Patton can be used in place of the coil spring in Todd’s tensioner arm to provide an improved tensioner arm ad detailed din the claim 1 rejection statement above. Yet, both Todd and Patton, either individually or in combination, fail to explicitly disclose the at least two spring sets having a spring constant between 150 N/mm and 400 N/mm. 
Nevertheless, based on desired structural, functional, and performances characteristics of the tensioner arm (i.e. preferred preload tension applied to the chain/ belt by the tensioner arm, ideal damping characteristics of the inwards/ downward displacement of the tensioner arm away from the chain/ belt, minimum amount of chain/ belt tension that is required to be maintained during operation, and/ or favorable spring force/ spring stiffness that would yield optimal  performance), it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure a tensioner arm taught by Todd in view of Patton with at least two spring sets that collectively has a spring constant/ stiffness in the range of 150 N/mm to 400 N/mm. That is, through routine testing/ experimental 

In regards to claim 7, Todd teach (Figures 13a-13b) a tensioner arm (tensioner arm 402) comprising: a body (body of the tensioner arm 402 that forms the first sliding surface 402b, the second surface 402a, and the cutout 403) having a first surface (first sliding surface 402b) for contacting a chain or a belt and a second surface (second surface 402a) that is opposite the first surface (first sliding surface 402b); the second surface (second surface 402a) defining a cavity (cutout 403); a cap (third piston 300) received within the body (body of the tensioner arm 402); a spring (third piston spring 301) being arranged within the cavity (cutout 403) between the cap (third piston 300) and the body of the tensioner arm (body of the tensioner arm 402); wherein, the spring (third piston spring 301) bias the cap (third piston 300) away from the body of the tensioner arm (body of the tensioner arm 402) (see also paragraphs 0174-0190). Yet, Todd simply teach a single coil spring (third piston spring 301) provided between the cavity (cutout 403) and the cap (third piston 300) as opposed to a plurality of spring sets; where each said spring set includes a first spring oriented in a first orientation and a second spring oriented in a second orientation.
Patton however teach (Figure 6) a plurality of spring sets (Belleville ratchet spring 65) stacked between a lower component (housing 66) and an upper component (movable ratchet piston 63) for biasing said upper component (movable ratchet piston 63) away from said lower component (housing 66); each of the spring sets (pairs of stacked discs forming the Belleville 
Subsequently, it would have been an obvious and a trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, to replace the coil spring positioned within the cavity of Todd’s tensioner arm with the plurality of spring sets suggested by Patton (especially since, the coil spring in Todd and the spring sets in Patton are both intend to perform the function of biasing one component away from another component); where each said spring set comprises a first spring stacked in a first orientation and a second spring stacked in a second orientation. Configuring the tensioner arm with plurality of spring sets having a higher spring force and resiliency in place of a coil spring, will be advantageous in adequately urging the tensioner arm towards the chain/ belt without needing to adjust the tensioner (i.e. outward extension of the piston in said tensioner) that is designed to apply a pressing force on the cap of said tensioner arm to maintain the tension on the chain/ belt at an appropriate level; thereby keeping the chain/ belt tension as low as possible without sacrificing chain/ belt control (which will significantly improving drive efficiency at new chain/ belt conditions and/ or at dynamic load conditions). Furthermore, providing plurality of spring sets having higher spring force/ resiliency between the cap and the body of the tensioner arm will 

In regards to claims 9-11, Todd in view of Patton teach all intervening claim limitations as shown above. Patton further teach (Figure 6), each spring of each spring set (pairs of stacked discs forming the Belleville ratchet spring 65) being a coned disc springs (Col. 5, line 27-51 disclose, the Belleville ratchet spring 65 being formed by stacked Belleville discs) having an outer circumference with an edge (outer peripheral edge of each disc forming the Belleville ratchet spring 65) that surrounding a center (central portion of each disc forming the Belleville ratchet spring 65); the plurality of spring sets (Belleville ratchet spring 65) including thee spring sets (figure 6 clearly illustrate, the Belleville ratchet spring 65 formed by three pairs of stacked discs); wherein, the edge of the outer circumference of the first spring in a spring set (outer peripheral edge of the lowermost disc of the lowermost pair of stacked disc that engages the closed bottom end of the housing 66) contacts the lower component (housing 66), while the edge of the outer circumference of the second spring in another spring set (outer peripheral edge of the uppermost disc of the uppermost pair of stacked disc that engages the bottom surface of the movable ratchet piston 63) contacts the upper component (movable ratchet piston 63).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, that when the tensioner arm taught by Todd is modified in view of Patton as detailed above in the claim 7 rejection statement (i.e. when the coil spring in Todd’s tensioner arm is replaced with the plurality of spring sets proposed by Patton), 

In regards to claim 12, Todd in view of Patton teach all intervening claim limitations as shown above. Patton further teach (Figures 4), another embodiment of a plurality of spring sets (Belleville spring 30 illustrated in figure 30, which is formed by parallel stacked discs 1b/ 2b, parallel stacked discs 3b/ 4b, parallel stacked discs 5b/ 6b, and parallel stacked discs 7b/ 8b) that comprises at four spring sets (parallel stacked discs 1b/ 2b, parallel stacked discs 3b/ 4b, parallel stacked discs 5b/ 6b, and parallel stacked discs 7b/ 8b of the Belleville spring 30).
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cavity in modified tensioner arm taught by Todd in view of Patton with four spring sets that are positioned between the cap and the body of said tensioner arm. Increasing the number of spring sets in the cavity will increase the magnitude of combined spring force/ stiffness of the plurality of spring sets; which would be appreciated by one of ordinary skill in the art looking to optimize the tension applying capabilities of the improved tensioner arm.

In regards to claim 13, Todd in view of Patton teach all intervening claim limitations as shown above. Where the at least two spring sets suggested by Patton can be used in place of the coil spring in Todd’s tensioner arm to provide an improved tensioner arm ad detailed din the claim 7 rejection statement above. Yet, both Todd and Patton, either individually or in combination, fail to explicitly disclose the at least two spring sets having a spring constant between 150 N/mm and 400 N/mm. 
Nonetheless, based on desired structural, functional, and performances characteristics of the tensioner arm (i.e. preferred preload tension applied to the chain/ belt by the tensioner arm, ideal damping characteristics of the inwards/ downward displacement of the tensioner arm away from the chain/ belt, minimum amount of chain/ belt tension that is required to be maintained during operation, and/ or favorable spring force/ spring stiffness that would yield optimal  performance), it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure a tensioner arm taught by Todd in view of Patton with at least two spring sets that collectively has a spring constant/ stiffness in the range of 150 N/mm to 400 N/mm. That is, through routine testing/ experimental techniques that are known and commonly employed in the art, one of ordinary skill in the art would have discovered that at least two spring sets with a combined spring constant/ stiffness between 150 N/mm to 400 N/mm would optimize overall functionality and performance of the modified tensioner arm.

In regards to claim 14, Todd teach (Figures 13a-13b) A tensioning system (tensioner 1 and tensioner arm 402) for tensioning a belt or a chain comprising a tensioner arm (tensioner arm 
On the contrary, Patton teach (Figure 1 and 3) at least two spring sets (Belleville spring 30 formed by parallel stacked discs 1a/ 2a, parallel stacked discs 3a/ 4a, and parallel stacked discs 5a/ 6a) oriented within a cavity (bore 12) between a lower component (housing 11) and an upper component (piston 20); one spring set (parallel stacked discs 5a/ 6a) of the at least two spring sets (Belleville spring 30) being oriented in a first direction (downward direction facing the bottom of the bore 12), while another/ second spring set (parallel stacked discs 3a/ 4a) of the at least two spring sets (Belleville spring 30) being oriented in a second direction (upward direction facing the piston 20) that is opposite of said first direction (downward direction facing the bottom of the bore 12); wherein, the at least two spring sets (Belleville spring 30) collectively biases the upper component (piston 20) away from the lower component (housing 20) (see also Col. 4, line 43 - Col. 5, line 8-16).
Consequently, it would have been an obvious and a trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, to replace the coil spring positioned within the cavity of the tensioner arm in Todd’s tensioning system with the at least two spring sets suggested by Patton (especially since, the coil spring in Todd and the spring sets in Patton are both intend to perform the function of biasing one component away from another component); where said at least two spring sets comprises one spring set oriented in a first direction and another/ second spring set oriented in a second direction. Configuring the tensioner arm with at least two spring sets having a higher spring force and resiliency in place of a coil spring, will be advantageous in adequately urging the tensioner arm towards the chain/ belt without needing to adjust the tensioner (i.e. outward extension of the second piston in said 

In regards to claims 15-16, Todd in view of Patton teach all intervening claim limitations as shown above. Todd further teach (Figures 13a-13b), the outer circumference (outer cylindrical surface of the second piston 260) of the second piston body (cylindrical body of the second piston 260) having a series of grooves (grooves described in paragraph 0206) extending a length along said outer circumference (outer cylindrical surface of the second piston 260) between the open end (second end 260c) and the closed end (first end 260a) of the second piston body (cylindrical body of the second piston 260); wherein, the series of grooves (grooves described in paragraph 0206) engages an expandable clip (ratchet clip described in paragraph 0206) (paragraph 0206 disclose, the second piston 260 can be provided with grooves that extend along the outer cylindrical surface of said second piston 260; and said grooves being configured to engage and ratchet with a ratchet clip in a manner widely known in the art).

In regards to claims 17-18, Todd in view of Patton teach all intervening claim limitations as shown above. Todd further teach (Figures 13a-13b), the first piston body (cylindrical body of the first piston 103) having an outer circumference (outer cylindrical surface of the first piston 103) comprising a series of grooves (grooves described in paragraph 0206); wherein, the series of grooves (grooves described in paragraph 0206) engages an expandable clip (ratchet clip described in paragraph 0206) (paragraph 0206 disclose, the first piston 103 can be provided with grooves that extend along the outer cylindrical surface of said first piston 103; and said grooves being configured to engage and ratchet with a ratchet clip in a manner widely known in the art).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Patton as applied to respective claims 1 and 7 above, and further in view of Wigsten et al. (U.S. Patent 5,993,342 hereinafter referred to as “Wigsten”).

In regards to claims 2 and 8, Todd in view of Patton teach all intervening claim limitations as shown above. Nevertheless, Todd fail to disclose or render obvious, the body of the tensioner arm (body of the tensioner arm 402) including a flange that extends within the cavity (cutout 403) and received within the spring (third piston spring 31). Patton also fail to cure these deficiencies in Todd.
However, Wigsten teach (Figures 1-2) at least two/ plurality of spring sets (second spring 50, which is formed of stacked Belleville washers as disclosed in Col. 4, line 16-18) oriented stacked between a lower component (piston 20) and an upper component (nose piece 60) for biasing said upper component (nose piece 60) away from said lower component (piston 20); wherein, a flange (cylindrical bottom 61) extending from the body (top 62) of the upper 
Therefore, using the suggestions in Wigsten, it would have been an obvious and a simples design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the improved tensioner arm taught by Todd in view of Patton with a flange that extends axially from the body of said tensioner arm through the center of the at least two/ plurality of spring sets disposed in the cavity of said tensioner arm. Such a modification will maintain axial alignment of the spring sets by effectively prevent the spring sets and/ or springs forming said spring sets from sliding relative to each other in a radial direction. Which is beneficial in maintaining the spring force/ spring constant of the spring sets a constant magnitude. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                 /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654